Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-7-2007

In Re: Fortune
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-4189




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"In Re: Fortune " (2007). 2007 Decisions. Paper 1510.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/1510


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
BLD-128                                                  NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT

                                       NO. 06-4189
                                       __________

                            IN RE: KENNETH FORTUNE,
                                          Petitioner
                       ____________________________________

                      On a Petition for Writ of Mandamus from the
           United States District Court for the Western District of Pennsylvania
                       (Related to W.D. Pa. Civ. No. 04-cv-00377)
                      _____________________________________

                      Submitted Under Rule 21, Fed. R. App. P.
                                 February 16, 2007
              Before: MCKEE, FUENTES and WEIS, CIRCUIT JUDGES

                                 (Filed: March 7, 2007)
                               _______________________
                                        OPINION
                               _______________________

PER CURIAM.

              Pro se petitioner Kenneth Fortune seeks a writ of mandamus to compel the

United States District Court for the Western District of Pennsylvania to reach an

immediate decision on his motion for contempt.

              Fortune filed his motion for contempt on June 20, 2006, requesting that the

District Court hold the defendants in contempt for their failure to waive service and file a

timely response to the complaint. On September 22, 2006, Fortune filed this petition



                                             1
seeking a writ of mandamus.1

              On October 16, 2006, the District Court entered an order denying Fortune’s

motion for contempt. Because Fortune has received the relief he sought in filing his

mandamus petition – a ruling on his motion for contempt– we will deny his mandamus

petition as moot.




   1
      Fortune was subsequently granted leave to proceed in forma pauperis, after he had
filed the requisite financial affidavit.

                                            2